Reasons for Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-13 and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance.
 “Service Migration for Connected Autonomous Vehicle” by Pacheco et al. discloses MOSAIC—a server tier, computing resources, Q0S, and migration time-oriented service migration and resource management algorithm for intra-tier and inter-tier communication in vehicular edge and fog computing.  Service migration consists of transferring the service running on a virtual machine or container to a new server.
"Vehicular machine migration and management for vehicular clouds" by Refaat et al., discloses utilizing vehicles as hosts for Virtual Machines (VMs) and algorithms for migrating the VMs in a vehicular cloud.
	“Migrate or not? Exploring virtual machine migration in roadside cloudlet-based vehicular cloud” by Yao et al. disclose a roadside cloudlet.
	WO 2016/056760 A1 discloses migrating a virtual machine of the mobile device to the selected cloud server from a cloud server in which the virtual machine of the mobile device is located.
The prior art also teaches the difficulty of migrating services in a wireless network and vehicular cloud, and that the migrating is not the same as migrating services in a computer network.  

With respect to claim 10, the prior art does not teach or reasonably suggest, in combination with the remaining limitations, wherein the service provided is an autonomous vehicle path service and the system is a wireless system and the current host device capability parameters include a minimum guaranteed communication throughput.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MASKULINSKI whose telephone number is (571)272-3649.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL MASKULINSKI/Primary Examiner, Art Unit 2113